Exhibit 10(xli)

--------------------------------------------------------------------------------

 

EMPLOYMENT AGREEMENT

 

BETWEEN

 

LEE ADREAN

 

AND

 

NDCHEALTH CORPORATION

 

Dated: May 11, 2004

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 11
day of May, 2004 by and between NDCHealth Corporation, a Delaware corporation
with its principal executive offices located in Atlanta, Georgia (the
“Company”), and Lee Adrean, an individual resident of Georgia, (“Executive”), to
be effective as of the Effective Date, as defined in Section 1.

 

BACKGROUND

 

Executive and the Company desire to memorialize in this Agreement the terms of
Executive’s employment with the Company.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1. Effective Date. The effective date of this Agreement (the “Effective Date”)
is May 11, 2004.

 

2. Employment. Executive is hereby employed as the Executive Vice President,
Chief Financial Officer of the Company. In such capacity, Executive will have
the responsibilities commensurate with such position as will be assigned to him
by the Chief Executive Officer of the Company, in accordance with the policies
and objectives established by the Board of Directors of the Company (the
“Board”). Executive’s reporting responsibilities will be to the Chief Executive
Officer or such other executive officer that the Chief Executive Officer may
designate from time to time.

 

3. Employment Period. Executive’s employment hereunder will begin on the
Effective Date and end on the third anniversary of the Effective Date, unless
extended as hereinafter provided in this Section 3 or terminated in accordance
with the provisions of Section 7 (the “Employment Period”). As of the third
anniversary of the Effective Date and on each succeeding anniversary of the
Effective Date during the Employment Period, Executive’s Employment Period will
automatically be extended by one year so as to end on the next anniversary of
the Effective Date, unless the Company otherwise provides Executive with written
notice of non-renewal at least 60 days prior to the third anniversary of the
Effective Date or, following any automatic extension, any succeeding anniversary
of the Effective Date.

 

4. Extent of Service. During the Employment Period, Executive will render his
services to the Company (or to its successor following a Change in Control, as
defined below) in conformity with professional standards, in a prudent and
workmanlike manner and in a manner consistent with the obligations imposed on
officers of corporations under applicable law. Executive will promote the
interests of the Company and its subsidiaries and affiliated entities in
carrying out Executive’s duties and will not deliberately take any

 



--------------------------------------------------------------------------------

action which could, or fail to take any action which failure could, reasonably
be expected to have a material adverse effect upon the business of the Company
or any of its subsidiaries or any of their respective affiliates. Executive
agrees to devote his business time, attention, skill and efforts exclusively to
the faithful performance of his duties hereunder (both before and after a Change
in Control); provided, however, that it will not be a violation of this
Agreement for Executive to (i) devote reasonable periods of time to charitable
and community activities and, with the approval of the Company, industry or
professional activities, and/or (ii) manage personal investments, so long as
such activities do not materially interfere with the performance of Executive’s
responsibilities under this Agreement.

 

5. Compensation and Benefits.

 

(a) Base Salary. During the Employment Period, Executive will be entitled to
receive a base salary in the amount of $400,000 per year (“Base Salary”), less
normal withholdings, payable in equal bi-weekly installments or other
installments as are customary under the Company’s payroll practices from time to
time. The Compensation Committee of the Board will review Executive’s Base
Salary periodically and in its sole discretion, subject to approval of the
Board, may increase Executive’s Base Salary from time to time. The periodic
review of Executive’s salary by the Board will consider, among other things,
Executive’s own performance and the Company’s performance.

 

(b) Incentive and Savings Plans. During the Employment Period, Executive will be
entitled to participate in incentive and savings plans, practices, policies and
programs applicable generally to employees of the Company. Certain executive
programs will be made available on a selective basis at the discretion of the
Chief Executive Officer (the “CEO”) or the Compensation Committee of the Board.
Without limiting the foregoing, the following will apply:

 

(i) Annual Bonus. Executive will have an annual bonus opportunity of not less
than $200,000, based on 100% achievement of financial objectives established by
the CEO or his designee (“Bonus Opportunity”). The annual Bonus Opportunity and
specific performance objectives will be set forth in Executive’s individual
performance and incentive plan for each year.

 

(ii) Incentive Awards. On or about the Effective Date (or earlier upon
Executive’s hire date), the Company made a grant of restricted stock, stock
options, restricted stock units, stock appreciation rights and/or similar
stock-based awards to Executive as a long-term incentive for performance and in
consideration for entering into this Agreement. Further grants of incentive
awards may be made to Executive in future years at the discretion of the
Compensation Committee of the Board.

 

(c) Welfare Benefit Plans. During the Employment Period, Executive and
Executive’s family will be eligible for participation in, and will receive all
benefits under, the welfare benefit plans, practices, policies and programs
provided by the Company

 

- 2 -



--------------------------------------------------------------------------------

(including, without limitation, medical, prescription, dental, disability,
employee life, group life, accidental death and travel accident insurance plans
and programs), subject to the same terms that such benefits are made available
to other senior executives of the Company generally.

 

(d) Expenses. During the Employment Period, Executive will be entitled to
receive prompt reimbursement for all reasonable expenses incurred by Executive
in accordance with the policies, practices and procedures of the Company.

 

(e) Fringe Benefits. During the Employment Period, Executive will be entitled to
fringe benefits in accordance with the plans, practices, programs and policies
of the Company.

 

6. Change in Control. For the purposes of this Agreement, a “Change in Control”
means:

 

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions will not constitute a Change in Control: (i) any
acquisition by a Person who is on the Effective Date the beneficial owner of 35%
or more of the Outstanding Company Voting Securities, (ii) any acquisition
directly from the Company, (iii) any acquisition by the Company which reduces
the number of Outstanding Company Voting Securities and thereby results in any
Person having beneficial ownership of more than 35% of the Outstanding Company
Voting Securities, (iv) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company, or (v) any acquisition by any corporation pursuant to a transaction
which complies with clauses (i) and (ii) of subsection (b) of this Section 6; or

 

(b) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) outstanding Company common stock (or outstanding securities
issued by a surviving entity in exchange therefore) constitutes more than 50% of
the then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination, and (ii) no Person (excluding the Company or any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 35% or more of
the combined voting power of the then outstanding voting

 

- 3 -



--------------------------------------------------------------------------------

securities of such corporation except to the extent that such ownership existed
prior to the Business Combination; or

 

(c) The election of a majority of the members of the Board, without the
recommendation or approval by a majority of the existing Board members; or

 

(d) The shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company (other than by a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company); provided, however, that

 

(e) Notwithstanding anything in this definition to the contrary, a restructuring
and/or separation of any line of business or business unit from the Company will
not of itself constitute a Change in Control; provided further that

 

(f) For the avoidance of doubt, the term “Person” as used in this Section 6
includes the shareholders of a corporation or other entity that is a party to a
merger, consolidation or business combination to which the Company also is a
party, including a forward or reverse subsidiary merger pursuant to which voting
securities of the Company are issued to such shareholders.

 

7. Termination of Employment.

 

(a) Death, Retirement or Disability. Executive’s employment and the Employment
Period will terminate automatically upon Executive’s death or Retirement. For
purposes of this Agreement, “Retirement” means normal retirement as defined in
the Company’s then-current retirement plan, or if there is no such retirement
plan, “Retirement” means voluntary termination after age 65 with ten years of
service. If the Company determines in good faith that a Disability of Executive
has occurred (pursuant to the definition of Disability set forth below), it may
give to Executive written notice of its intention to terminate Executive’s
employment. In such event, Executive’s employment with the Company will
terminate effective on the 30th day after receipt of such written notice by
Executive (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, Executive has not returned to full-time performance of
Executive’s duties or Executive consistently fails to meet reasonable
expectations in his work performance due to any incapacity resulting from a
physical or mental illness. For purposes of this Agreement, “Disability” means a
mental or physical disability as determined by the Board in accordance with
standards and procedures similar to those under the Company’s employee long-term
disability plan, if any. At any time that the Company does not maintain such a
long-term disability plan, Disability will mean the inability of Executive, as
determined by the Board, to substantially perform the essential functions of his
regular duties and responsibilities due to a medically determinable physical or
mental illness which has lasted (or can reasonably be expected to last) for a
period of six consecutive months.

 

- 4 -



--------------------------------------------------------------------------------

(b) Termination by the Company. The Company may terminate Executive’s employment
for Poor Performance or with or without Cause. For purposes of this Agreement:

 

“Poor Performance” means the consistent failure of Executive to meet reasonable
performance expectations (other than any such failure resulting from incapacity
due to physical or mental illness); provided, however, that termination for Poor
Performance will not be effective unless at least 30 days prior to such
termination Executive has received written notice from the CEO or the Board
which specifically identifies the manner in which the CEO or the Board believes
that Executive has not met performance expectations and Executive has failed
after receipt of such notice to resume the diligent performance of his duties to
the satisfaction of the CEO or the Board; and

 

“Cause” means:

 

(i) the willful and continued failure of Executive to perform substantially
Executive’s duties with the Company (other than any such failure resulting from
incapacity due to physical or mental illness, and specifically excluding any
failure by Executive, after reasonable efforts, to meet performance
expectations), after a written demand for substantial performance is delivered
to Executive by the President of the Company, the CEO or the Board which
specifically identifies the manner in which such Board or officer believes that
Executive has not substantially performed Executive’s duties, or

 

(ii) any act of fraud, misappropriation, embezzlement or similar dishonest or
wrongful act by Executive, or

 

(iii) Executive’s abuse of alcohol or any substance which materially interferes
with Executive’s ability to perform services on behalf of the Company, or

 

(iv) Executive’s conviction for, or plea of guilty or nolo contendere to, a
felony, or

 

(v) Executive’s acceptance of employment with an employer other than the Company
or any subsidiary of the Company.

 

(c) Termination by Executive. Executive’s employment may be terminated by
Executive for Good Reason or no reason. For purposes of this Agreement, “Good
Reason” means:

 

(i) without the written consent of Executive, the assignment to Executive of any
duties materially inconsistent with Executive’s position (including offices,
titles and reporting requirements), authority, duties or responsibilities as in
effect on the Effective Date, or any other action by the Company which results
in a material diminution in such position, authority, duties or
responsibilities, excluding for this

 

- 5 -



--------------------------------------------------------------------------------

purpose an isolated, insubstantial and inadvertent action not taken in bad faith
and which is remedied by the Company promptly after receipt of notice thereof
given by Executive;

 

(ii) a reduction by the Company in Executive’s Base Salary or benefits as in
effect on the Effective Date or as the same may be increased from time to time,
unless a similar reduction is made in salary or benefits of all senior
executives of the Company (or any of its subsidiaries and any of their
respective affiliates with respect to which the Company exerts control over
compensation policies), but in no event shall such reduction be to a level less
than 75% of Executive’s initial Base Salary or 75% of his initial Bonus
Opportunity or shall benefits be reduced to a level less that that offered to
the general employee base of the Company without such reduction being considered
“Good Reason”;

 

(iii) the Company’s requiring Executive, without his consent, to be based at any
office or location other than in the greater metropolitan area of the city in
which his office is located at the Effective Date or

 

(iv) any failure by the Company to comply with and satisfy Section 16(c) of this
Agreement.

 

(d) Notice of Termination. Any termination by the Company for Poor Performance
or Cause, or by Executive for Good Reason, will be communicated by Notice of
Termination to the other party hereto given in accordance with Section 17(f) of
this Agreement. For purposes of this Agreement, a “Notice of Termination” means
a written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated and (iii) if the Date of
Termination (as defined below) is other than the date of receipt of such notice,
specifies the termination date (which date will be not more than 30 days after
the giving of such notice). The failure by Executive or the Company to set forth
in the Notice of Termination any fact or circumstance which contributes to a
showing of Good Reason, Poor Performance or Cause will not waive any right of
Executive or the Company, respectively, hereunder or preclude Executive or the
Company, respectively, from asserting such fact or circumstance in enforcing
Executive’s or the Company’s rights hereunder.

 

(e) Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated other than by reason of death, Disability or
Retirement, the date of receipt of the Notice of Termination, or any later date
specified therein (which will not be more than 30 days after the date of
delivery of the Notice of Termination), or (ii) if Executive’s employment is
terminated by reason of death, Disability or Retirement, the Date of Termination
will be the date of death or Retirement, or the Disability Effective Date, as
the case may be. In no event will the Date of Termination be after the end of
Executive’s Employment Period, as provided for in Section 3 of this Agreement.

 

- 6 -



--------------------------------------------------------------------------------

8. Obligations of the Company upon Termination.

 

(a) Upon Normal Expiration of Employment Period. Upon the expiration of
Executive’s Employment Period, as described in Section 3:

 

(i) the Company will pay to Executive in a lump sum in cash within 30 days after
the expiration of his Employment Period the sum of (A) Executive’s Base Salary
through the expiration of his Employment Period to the extent not theretofore
paid, and (B) any accrued vacation pay to the extent not theretofore paid; and

 

(ii) to the extent not theretofore paid or provided, the Company will timely pay
or provide to Executive any other amounts or benefits required to be paid or
provided or which Executive is eligible to receive under any plan, program,
policy or practice or contract or agreement of the Company, including any rights
to which he is entitled under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”), (such other amounts and benefits will be
hereinafter referred to as the “Other Benefits”).

 

(b) Prior to a Change in Control: Termination by Executive for Good Reason;
Termination by the Company Other Than for Poor Performance, Cause or Disability.
If, prior to a Change in Control and during the Executive’s Employment Period,
the Company terminates Executive’s employment other than for Poor Performance,
Cause or Disability, or Executive terminates employment for Good Reason within a
period of 90 days after the occurrence of the event giving rise to Good Reason,
then (and with respect to the payments and benefits described in clauses (ii)
through (vii) below, only if Executive executes a Release in substantially the
form of Exhibit A hereto (the “Release”)):

 

(i) the Company will pay to Executive in a lump sum in cash within 30 days after
the Date of Termination the sum of (A) Executive’s Base Salary through the Date
of Termination to the extent not theretofore paid, and (B) any accrued vacation
pay to the extent not theretofore paid (the sum of the amounts described in
clauses (A) and (B) will be hereinafter referred to as the “Accrued
Obligations”); and

 

(ii) for the longer of six months or until Executive becomes employed with a
subsequent employer, but in no event to exceed the lesser of (A) 18 months from
the Date of Termination or (B) the remaining term of Executive’s Employment
Period (the “Normal Severance Period”), the Company will continue to pay
Executive an amount equal to his monthly Base Salary, payable in equal monthly
or more frequent installments as are customary under the Company’s payroll
practices from time to time; provided, however, that the Company’s obligation to
make or continue such payments will cease if Executive violates any of the
Restrictive Covenants (as defined in Section 13(b) of this Agreement) and fails
to remedy such violation to the satisfaction of the Board within 10 days of
notice of such violation; and

 

- 7 -



--------------------------------------------------------------------------------

(iii) during the Normal Severance Period, if and to the extent Executive timely
elects COBRA continuation coverage, the Company will pay for the full premium
amount of such COBRA continuation coverage and will impute taxable income to the
Executive equal to the full premium amount; provided, however that the Company’s
obligation to provide such benefits will cease if Executive violates any of the
Restrictive Covenants (as defined in Section 13(b) of this Agreement) and fails
to remedy such violation to the satisfaction of the Board within 10 days of
notice of such violation; provided further, that to the extent Executive
continues COBRA continuation coverage beyond his Normal Severance Period,
Executive will be responsible for paying the full cost of the COBRA continuation
coverage in accordance with the procedures of the Company generally applicable
to all qualified beneficiaries receiving COBRA continuation coverage; and

 

(iv) not later than 30 days after the Date of Termination, Executive will be
paid a bonus for the year in which the Date of Termination occurs in a lump sum
cash amount equal to 100% of his Bonus Opportunity (prorated through the Date of
Termination) adjusted up or down by reference to his year-to-date performance at
the Date of Termination in relation to the prior established performance
objectives under Executive’s bonus plan for such year; provided, however that
the bonus payment described in this Section 8(b)(iv) will be reduced by the
amount (if any) of the Bonus Opportunity that Executive had previously elected
to receive in the form of restricted stock of the Company; and

 

(v) all grants of restricted stock, restricted stock units and similar Company
stock-based awards (“Restricted Stock”) held by Executive as of the Date of
Termination will become immediately vested as of the Date of Termination; and

 

(vi) all of Executive’s options to acquire Common Stock of the Company, stock
appreciation rights in Common Stock of the Company and similar Company
stock-based awards (“Options”) that would have become vested (by lapse of time)
within the 24-month period following the Date of Termination had Executive
remained employed during such period will become immediately vested as of the
Date of Termination; and

 

(vii) notwithstanding the provisions of the applicable Option agreement, all of
Executive’s vested but unexercised Options as of the Date of Termination
(including those with accelerated vesting pursuant to Section 8(b)(vi) above)
will remain exercisable through the earlier of (A) the original expiration date
of the Option, or (B) the 90th day following the end of the Normal Severance
Period; and

 

(viii) to the extent not theretofore paid or provided, the Company will timely
pay or provide to Executive his Other Benefits.

 

(c) Prior to a Change in Control: Termination by the Company for Poor
Performance. If, prior to the occurrence of a Change in Control, the Company
terminates

 

- 8 -



--------------------------------------------------------------------------------

Executive’s employment for Poor Performance, then (and with respect to the
payments and benefits described in clauses (ii) through (vii) below, only if
Executive executes the Release):

 

(i) the Company will pay to Executive the Accrued Obligations in a lump sum in
cash within 30 days after the Date of Termination; and

 

(ii) for the shortest of 12 months after the Date of Termination, the remaining
term of Executive’s Employment Period, or until Executive becomes employed with
a subsequent employer (the “Poor Performance Severance Period”), the Company
will continue to pay Executive an amount equal to his monthly Base Salary,
payable in equal bi-weekly installments or more frequent installments as are
customary under the Company’s payroll practices from time to time; provided,
however that the Company’s obligation to make or continue such payments will
cease if Executive violates any of the Restrictive Covenants (as defined in
Section 13(b) of this Agreement) and fails to remedy such violation to the
satisfaction of the Board within 10 days of notice of such violation; and

 

(iii) during the Poor Performance Severance Period, if and to the extent
Executive timely elects COBRA continuation coverage, the Company will pay for
the full premium amount of such COBRA continuation coverage and will impute
taxable income to the Executive equal to the full premium amount; provided,
however that the Company’s obligation to provide such benefits will cease if
Executive violates any of the Restrictive Covenants (as defined in Section 13(b)
of this Agreement) and fails to remedy such violation to the satisfaction of the
Board within 10 days of notice of such violation; provided further, that to the
extent Executive continues COBRA continuation coverage beyond his Poor
Performance Severance Period, Executive will be responsible for paying the full
cost of the COBRA continuation coverage in accordance with the procedures of the
Company generally applicable to all qualified beneficiaries receiving COBRA
continuation coverage; and

 

(iv) the initial grant of Restricted Stock made to Executive in connection with
his employment as referenced in Section 5(b)(ii) hereof will become immediately
vested as of the Date of Termination, and all other grants of Restricted Stock
held by Executive as of the Date of Termination that would have become vested
(by lapse of time) within the 12-month period following the Date of Termination
had Executive remained employed during such period will become immediately
vested as of the Date of Termination; and

 

(v) all of Executive’s Options that would have become vested (by lapse of time)
within the 12-month period following the Date of Termination had Executive
remained employed during such period will become immediately vested and
exercisable as of the Date of Termination; and

 

- 9 -



--------------------------------------------------------------------------------

(vi) notwithstanding the provisions of the applicable Option agreement, all of
Executive’s vested but unexercised Options as of the Date of Termination
(including those with accelerated vesting pursuant to the Section 8(c)(vi)
above) will remain exercisable through the earlier of (A) the original
expiration date of the Option, or (B) the 90th day following the end of the
later of (1) six months from the Date of Termination, or (2) the end of the Poor
Performance Severance Period; and

 

(vii) to the extent not theretofore paid or provided, the Company will timely
pay or provide to Executive his Other Benefits.

 

(d) After or in Connection with a Change in Control: Termination by Executive
for Good Reason; Termination by the Company Other Than for Cause or Disability.
If a Change in Control occurs and, within 36 months following such Change in
Control (or if Executive can reasonably show that such termination by the
Executive or by the Company was in anticipation of the Change in Control), the
Company terminates Executive’s employment other than for Cause or Disability or
does not extend the Employment Period as permitted under Section 3, or Executive
terminates employment for Good Reason, then (and with respect to the payments
and benefits described in clauses (ii) through (vii) below, only if Executive
executes the Release):

 

(i) the Company (or its successor) will pay to Executive the Accrued Obligations
in a lump sum in cash within 30 days after the Date of Termination; and

 

(ii) the Company (or its successor) will pay to Executive a lump sum cash amount
equal to 24 times his monthly Base Salary within 30 days after the Date of
Termination; and

 

(iii) for 18 months after the Date of Termination, if and to the extent
Executive timely elects COBRA continuation coverage, the Company will pay for
the full premium amount of such COBRA continuation coverage and will impute
taxable income to the Executive equal to the full premium amount; provided,
however that the Company’s obligation to provide such benefits will cease if
Executive violates any of the Restrictive Covenants (as defined in Section 13(b)
of this Agreement) and fails to remedy such violation to the satisfaction of the
Board within 10 days of notice of such violation; and

 

(iv) not later than 30 days after the Date of Termination, Executive will be
paid a lump sum cash amount equal to 100% of his Bonus Opportunity for the year
in which the Date of Termination occurs (as defined in Section 5(b)(i));
provided, however that the total bonus payment described in this Section
8(d)(iv) will be reduced by the amount (if any) of the Bonus Opportunity that
Executive had previously elected to receive in the form of restricted stock of
the Company; and

 

(v) all grants of Restricted Stock held by Executive as of the Date of
Termination will become immediately vested as of the Date of Termination; and

 

- 10 -



--------------------------------------------------------------------------------

(vi) all of Executive’s Options held by Executive as of the Date of Termination
will become immediately vested and exercisable as of the Date of Termination;
and

 

(vii) notwithstanding the provisions of the applicable Option agreement, all of
Executive’s vested but unexercised Options as of the Date of Termination
(including those with accelerated vesting pursuant to the Section 8(d)(vi)
above) will remain exercisable through the earlier of (A) the original
expiration date of the Option, or (B) the 90th day following the end of the
24-month period beginning on the Date of Termination; and

 

(viii) to the extent not theretofore paid or provided, the Company will timely
pay or provide to Executive his Other Benefits; and

 

(ix) the restrictions on Executive’s conduct outlined in Section 13 of this
Agreement will cease to apply.

 

(e) Death, Disability or Retirement. Regardless of whether or not a Change in
Control has occurred, if Executive’s employment is terminated by reason of
Executive’s death, Disability or Retirement, this Agreement will terminate
without further obligations to Executive or his estate or legal representatives
under this Agreement, other than for payment of Accrued Obligations and the
timely payment or provision of Other Benefits. Accrued Obligations will be paid
to Executive’s estate or beneficiary, as applicable, in a lump sum in cash
within 30 days of the Date of Termination. With respect to the provision of
Other Benefits, the term Other Benefits as used in this Section 8(e) will
include, without limitation, and Executive or his estate and/or beneficiaries
will be entitled to receive, benefits under such plans, programs, practices and
policies relating to death, disability or retirement benefits, if any, as are
applicable to Executive on the Date of Termination.

 

(f) Cause or Voluntary Termination without Good Reason. Regardless of whether or
not a Change in Control has occurred, if Executive’s employment is terminated
for Cause, or if Executive voluntarily terminates employment without Good
Reason, this Agreement will terminate without further obligations to Executive,
other than for payment of Accrued Obligations and the timely payment or
provision of Other Benefits.

 

9. Non-exclusivity of Rights. Nothing in this Agreement will prevent or limit
Executive’s continuing or future participation in any plan, program, policy or
practice provided by the Company and for which Executive may qualify, nor,
subject to Section 17(d), will anything herein limit or otherwise affect such
rights as Executive may have under any contract or agreement with the Company.
Amounts which are vested benefits or which Executive is otherwise entitled to
receive under any plan, policy, practice or program of the Company or under any
contract or agreement with the Company at or

 

- 11 -



--------------------------------------------------------------------------------

subsequent to the Date of Termination will be payable in accordance with such
plan, policy, practice or program or contract or agreement except as explicitly
modified by this Agreement.

 

10. Certain Additional Payments by the Company.

 

(a) Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it will be determined that any payment or distribution
by the Company to or for the benefit of Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Section 10) (a “Payment”) would be subject to the excise tax imposed
by Section 4999 of the Code or any interest or penalties are incurred by
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then Executive will be entitled to receive an additional payment
(a “Gross-Up Payment”) in an amount such that after payment by Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. Notwithstanding the foregoing provisions of this
Section 10(a), if it is determined that Executive is entitled to a Gross-Up
Payment, but that Executive, after taking into account the Payments and the
Gross-Up Payment, would not receive a net after-tax benefit of at least $50,000
(taking into account both income taxes and any Excise Tax) as compared to the
net after-tax proceeds to Executive resulting from an elimination of the
Gross-Up Payment and a reduction of the Payments, in the aggregate, to an amount
(the “Reduced Amount”) such that the receipt of Payments would not give rise to
any Excise Tax, then no Gross-Up Payment will be made to Executive and the
Payments, in the aggregate, will be reduced to the Reduced Amount. In that
event, Executive will direct which Payments are to be modified or reduced.

 

(b) Subject to the provisions of Section 10(c), all determinations required to
be made under this Section 10, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, will be made by Ernst & Young LLP or
such other certified public accounting firm reasonably acceptable to the Company
as may be designated by Executive (the “Accounting Firm”) which will provide
detailed supporting calculations both to the Company and Executive within 15
business days of the receipt of notice from Executive that there has been a
Payment, or such earlier time as is requested by the Company. In the event that
the accounting firm is serving as accountant or auditor for the individual,
entity or group effecting the Change in Control, or in the event that serving as
the Accounting Firm for purposes of this Section 10(b) would jeopardize the
accounting firm’s status as the Company’s independent auditor, Executive will
appoint another nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm will then be referred to as the
Accounting Firm

 

- 12 -



--------------------------------------------------------------------------------

hereunder). All fees and expenses of the Accounting Firm will be borne solely by
the Company. Any Gross-Up Payment, as determined pursuant to this Section 10,
will be paid by the Company to Executive within five days of the receipt of the
Accounting Firm’s determination. Any determination by the Accounting Firm will
be binding upon the Company and Executive. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments which
will not have been made by the Company should have been made (“Underpayment”),
consistent with the calculations required to be made hereunder. In the event
that the Company exhausts its remedies pursuant to Section 10(c) and Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
will determine the amount of the Underpayment that has occurred and any such
Underpayment will be promptly paid by the Company to or for the benefit of
Executive.

 

(c) The Executive will notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification will be given as soon as
practicable but no later than ten business days after Executive is informed in
writing of such claim and apprises the Company of the nature of such claim and
the date on which such claim is requested to be paid. The Executive will not pay
such claim prior to the expiration of the 30-day period following the date on
which it gives such notice to the Company (or such shorter period ending on the
date that any payment of taxes with respect to such claim is due). If the
Company notifies Executive in writing prior to the expiration of such period
that it desires to contest such claim, Executive will:

 

(i) give the Company any information reasonably requested by the Company
relating to such claim,

 

(ii) take such action in connection with contesting such claim as the Company
reasonably requests in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company,

 

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

 

(iv) permit the Company to participate in any proceedings relating to such
claim;

 

provided, however, that the Company will bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and will indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation of the foregoing provisions of
this Section 10(c), the Company will control all proceedings

 

- 13 -



--------------------------------------------------------------------------------

taken in connection with such contest and, at its sole option, may pursue or
forgo any and all administrative appeals, proceedings, hearings and conferences
with the taxing authority in respect of such claim and may, at its sole option,
either direct Executive to pay the tax claimed and sue for a refund or contest
the claim in any permissible manner, and Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company will
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company will advance the amount of such payment
to Executive, on an interest-free basis and will indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations relating to payment of
taxes for the taxable year of Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest will be limited to issues with
respect to which a Gross-Up Payment would be payable hereunder and Executive
will be entitled to settle or contest, as the case may be, any other issue
raised by the Internal Revenue Service or any other taxing authority.

 

(d) If, after the receipt by Executive of an amount advanced by the Company
pursuant to Section 10(c), Executive becomes entitled to receive any refund with
respect to such claim, Executive will (subject to the Company’s complying with
the requirements of Section 10(c)) promptly pay to the Company the amount of
such refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the receipt by Executive of an amount advanced by
the Company pursuant to Section 10(c), a determination is made that Executive is
not entitled to any refund with respect to such claim and the Company does not
notify Executive in writing of its intent to contest such denial of refund prior
to the expiration of 30 days after such determination, then such advance will be
forgiven and will not be required to be repaid and the amount of such advance
will offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid.

 

11. Costs of Enforcement. Unless otherwise provided by the arbitrator(s) in an
arbitration proceeding pursuant to Section 14 hereof, in any action taken in
good faith relating to the enforcement of this Agreement or any provision
herein, Executive will be entitled to be paid any and all costs and expenses
incurred by him in enforcing or establishing his rights thereunder, including,
without limitation, reasonable attorneys’ fees, whether suit be brought or not,
and whether or not incurred in trial, bankruptcy or appellate proceedings, but
only if Executive is successful on at least one material issue raised in the
enforcement proceeding.

 

12. Representations and Warranties. Except as separately disclosed to the
Company in writing prior to the Effective Date, Executive hereby represents and
warrants to the Company that Executive is not a party to, or otherwise subject
to, any covenant not to compete with any person or entity, and Executive’s
execution of this Agreement and

 

- 14 -



--------------------------------------------------------------------------------

performance of his obligations hereunder will not violate the terms or
conditions of any contract or obligation, written or oral, between Executive and
any other person or entity.

 

13. Restrictions on Conduct of Executive.

 

(a) General. Executive and the Company understand and agree that the purpose of
the provisions of this Section 13 is to protect legitimate business interests of
the Company, as more fully described below, and is not intended to eliminate
Executive’s post-employment competition with the Company per se, nor is it
intended to impair or infringe upon Executive’s right to work, earn a living, or
acquire and possess property from the fruits of his labor. Executive hereby
acknowledges that the post-employment restrictions set forth in this Section 13
are reasonable and that they do not, and will not, unduly impair his ability to
earn a living after the termination of this Agreement. Therefore, subject to the
limitations of reasonableness imposed by law, Executive will be subject to the
restrictions set forth in this Section 13.

 

(b) Definitions. The following terms used in this Section 13 have the meanings
assigned to them below, which definitions apply to both the singular and the
plural forms of such terms:

 

“Competitive Position” means any employment with a Competitor in which Executive
will use or is likely to use any Confidential Information or Trade Secrets, or
in which Executive has duties for such Competitor that relate to Competitive
Services and that are the same or similar to those services actually performed
by Executive for the Company;

 

“Competitive Services” means the provision of health information products and
services, including, without limitation, practice management systems,
value-added networks, information management, health management services and
health-related e-commerce.

 

“Competitor” means any Person engaged, wholly or in part, in Competitive
Services, including, but not limited to, as of the date of this Agreement,
Siemens Medical Solutions, McKesson Corporation and its subsidiaries, Verispan,
IMS Health Incorporated, PDX and its affiliates, IDX Systems Corporation, WebMD
Corporation including Envoy, Cardinal Health and its subsidiaries, QS1, Ateb
Inc, PCS and ArcLight Systems.

 

“Confidential Information” means all information regarding the Company, its
activities, business or clients that is the subject of reasonable efforts by the
Company to maintain its confidentiality and that is not generally disclosed by
practice or authority to persons not employed by the Company, but that does not
rise to the level of a Trade Secret. “Confidential Information” includes, but is
not limited to, financial plans and data concerning the Company; management
planning information; business plans; operational methods; market studies;
marketing plans or strategies; product development

 

- 15 -



--------------------------------------------------------------------------------

techniques or plans; lists of current or prospective customers; details of
customer contracts; current and anticipated customer requirements; past, current
and planned research and development; business acquisition plans; and new
personnel acquisition plans. “Confidential Information” does not include
information that has become generally available to the public by the act of one
who has the right to disclose such information without violating any right or
privilege of the Company. This definition will not limit any definition of
“confidential information” or any equivalent term under state or federal law.

 

“Determination Date” means the date of termination of Executive’s employment
with the Company for any reason whatsoever or any earlier date of an alleged
breach of the Restrictive Covenants by Executive.

 

“Person” means any individual or any corporation, partnership, joint venture,
limited liability company, association or other entity or enterprise.

 

“Principal or Representative” means a principal, owner, partner, shareholder,
joint venturer, investor, member, trustee, director, officer, manager, employee,
agent, representative or consultant.

 

“Protected Customers” means any Person to whom the Company has sold its products
or services or solicited to sell its products or services during the twelve (12)
months prior to the Determination Date.

 

“Protected Employees” means employees of the Company who were employed by the
Company at any time within six (6) months prior to the Determination Date.

 

“Restricted Period” means the Employment Period and a period extending eighteen
(18) months from the termination of Executive’s employment with the Company.

 

“Restricted Territory” means the state of Georgia, any other state in which the
Company has an office location, and any country outside of the United States in
which the Company has an office location.

 

“Restrictive Covenants” means the restrictive covenants contained in Section
13(c) hereof.

 

“Trade Secret” means all information, without regard to form, including, but not
limited to, technical or nontechnical data, a formula, a pattern, a compilation,
a program, a device, a method, a technique, a drawing, a process, financial
data, financial plans, product plans, distribution lists or a list of actual or
potential customers, advertisers or suppliers which is not commonly known by or
available to the public and which information: (A) derives economic value,
actual or potential, from not

 

- 16 -



--------------------------------------------------------------------------------

being generally known to, and not being readily ascertainable by proper means
by, other persons who can obtain economic value from its disclosure or use; and
(B) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy. Without limiting the foregoing, Trade Secret means any
item of Confidential Information that constitutes a “trade secret(s)” under the
common law or applicable state law.

 

(c) Restrictive Covenants.

 

(i) Restriction on Disclosure and Use of Confidential Information and Trade
Secrets. Executive understands and agrees that the Confidential Information and
Trade Secrets constitute valuable assets of the Company and its affiliated
entities, and may not be converted to Executive’s own use. Accordingly,
Executive hereby agrees that Executive will not, directly or indirectly, at any
time during the Restricted Period reveal, divulge, or disclose to any Person not
expressly authorized by the Company any Confidential Information, and Executive
will not, directly or indirectly, at any time during the Restricted Period use
or make use of any Confidential Information in connection with any business
activity other than that of the Company. Throughout the term of this Agreement
and at all times after the date that this Agreement terminates for any reason,
Executive will not directly or indirectly transmit or disclose any Trade Secret
of the Company to any Person, and will not make use of any such Trade Secret,
directly or indirectly, for himself or for others, without the prior written
consent of the Company. The parties acknowledge and agree that this Agreement is
not intended to, and does not, alter either the Company’s rights or Executive’s
obligations under any state or federal statutory or common law regarding trade
secrets and unfair trade practices.

 

Anything herein to the contrary notwithstanding, Executive will not be
restricted from disclosing or using Confidential Information that is required to
be disclosed by law, court order or other legal process; provided, however, that
in the event disclosure is required by law, Executive will provide the Company
with prompt notice of such requirement so that the Company may seek an
appropriate protective order prior to any such required disclosure by Executive.

 

(ii) Nonsolicitation of Protected Employees. Executive understands and agrees
that the relationship between the Company and each of its Protected Employees
constitutes a valuable asset of the Company and may not be converted to
Executive’s own use. Accordingly, Executive hereby agrees that during the
Restricted Period Executive will not directly or indirectly on Executive’s own
behalf or as a Principal or Representative of any Person or otherwise solicit or
induce any Protected Employee to terminate his or her employment relationship
with the Company or to enter into employment with any other Person.

 

(iii) Restriction on Relationships with Protected Customers. Executive
understands and agrees that the relationship between the Company and each of its
Protected Customers constitutes a valuable asset of the Company and may not be
converted to Executive’s own use. Accordingly, Executive hereby agrees that,
during the

 

- 17 -



--------------------------------------------------------------------------------

Restricted Period, Executive will not, without the prior written consent of the
Company, directly or indirectly, on Executive’s own behalf or as a Principal or
Representative of any Person, solicit, divert, take away or attempt to solicit,
divert or take away a Protected Customer for the purpose of providing or selling
Competitive Services; provided, however, that the prohibition of this covenant
will apply only to Protected Customers with whom Executive had Material Contact
on the Company’s behalf during the twelve (12) months immediately preceding the
termination of his employment hereunder. For purposes of this Agreement,
Executive had “Material Contact” with a Protected Customer if (a) he had
business dealings with the Protected Customer on the Company’s behalf; (b) he
was responsible for supervising or coordinating the dealings between the Company
and the Protected Customer; or (c) he obtained Trade Secrets or Confidential
Information about the Protected Customer as a result of his association with the
Company.

 

(iv) Noncompetition with the Company. The parties acknowledge: (A) that
Executive’s services under this Agreement require special expertise and talent
in the provision of Competitive Services and that Executive will have
substantial contacts with customers, suppliers, advertisers and vendors of the
Company; (B) that pursuant to this Agreement, Executive will be placed in a
position of trust and responsibility and he will have access to a substantial
amount of Confidential Information and Trade Secrets and that the Company is
placing him in such position and giving him access to such information in
reliance upon his agreement not to compete with the Company during the
Restricted Period; (C) that due to his management duties, Executive will be the
repository of a substantial portion of the goodwill of the Company and would
have an unfair advantage in competing with the Company; (D) that due to
Executive’s special experience and talent, the loss of Executive’s services to
the Company under this Agreement cannot reasonably or adequately be compensated
solely by damages in an action at law; (E) that Executive is capable of
competing with the Company; and (F) that Executive is capable of obtaining
gainful, lucrative and desirable employment that does not violate the
restrictions contained in this Agreement. In consideration of the compensation
and benefits being paid and to be paid by the Company to Executive hereunder,
Executive hereby agrees that, during the Restricted Period, Executive will not,
without prior written consent of the Company, directly or indirectly seek or
obtain a Competitive Position in the Restricted Territory with a Competitor;
provided, however, that the provisions of this Agreement will not be deemed to
prohibit the ownership by Executive of any securities of the Company or its
affiliated entities or not more than five percent (5%) of any class of
securities of any corporation having a class of securities registered pursuant
to the Securities Exchange Act of 1934, as amended.

 

(v) Cooperation. Throughout the term of this Agreement and at all times after
the date that this Agreement terminates for any reason, Executive will not make
statements detrimental to the interests of nor engage in any activities
detrimental to the Company or its officers, directors, stockholders, trustees,
employees, agents, parent corporations, subsidiaries, affiliates, estates,
successors, assigns and attorneys, nor will Executive make any statements about
any of the aforementioned parties to the press (including without limitation any
newspaper, magazine, radio station or television station)

 

- 18 -



--------------------------------------------------------------------------------

without the prior written consent of the Company. Executive will also cooperate
with the Company and its affiliates as a witness in all matters about which he
has knowledge as a result of his position with the Company and its affiliates if
the Company requests his testimony.

 

(d) Enforcement of Restrictive Covenants.

 

(i) Rights and Remedies Upon Breach. In the event Executive breaches, or
threatens to commit a breach of, any of the provisions of the Restrictive
Covenants, the Company will have the following rights and remedies, which will
be independent of any others and severally enforceable, and will be in addition
to, and not in lieu of, any other rights and remedies available to the Company
at law or in equity:

 

(A) the right and remedy to enjoin, preliminarily and permanently, Executive
from violating or threatening to violate the Restrictive Covenants and to have
the Restrictive Covenants specifically enforced by any court of competent
jurisdiction, it being agreed that any breach or threatened breach of the
Restrictive Covenants would cause irreparable injury to the Company and that
money damages would not provide an adequate remedy to the Company; and

 

(B) the right and remedy to require Executive to account for and pay over to the
Company all compensation, profits, monies, accruals, increments or other
benefits derived or received by Executive hereunder after his Date of
Termination, excluding any Accrued Obligations.

 

(ii) Severability of Covenants. Executive acknowledges and agrees that the
Restrictive Covenants are reasonable and valid in time and scope and in all
other respects. The covenants set forth in this Agreement will be considered and
construed as separate and independent covenants. Should any part or provision of
any covenant be held invalid, void or unenforceable in any court of competent
jurisdiction, such invalidity, voidness or unenforceability will not render
invalid, void or unenforceable any other part or provision of this Agreement. If
any portion of the foregoing provisions is found to be invalid or unenforceable
by a court of competent jurisdiction because its duration, the territory, the
definition of activities or the definition of information covered is considered
to be invalid or unreasonable in scope, the invalid or unreasonable term will be
redefined, or a new enforceable term provided, such that the intent of the
Company and Executive in agreeing to the provisions of this Agreement will not
be impaired and the provision in question will be enforceable to the fullest
extent of the applicable laws.

 

- 19 -



--------------------------------------------------------------------------------

14. Arbitration. Any claim or dispute arising under this Agreement (other than
under Section 13) will be subject to arbitration, and prior to commencing any
court action, the parties agree that they will arbitrate all such controversies.
The arbitration will be conducted in Atlanta, Georgia, in accordance with the
Employment Dispute Rules of the American Arbitration Association and the Federal
Arbitration Act, 9 U.S.C. §1, et. seq. The arbitrator(s) will be authorized to
award both liquidated and actual damages, in addition to injunctive relief, but
no punitive damages. The arbitrator(s) may also award attorney’s fees and costs,
without regard to any restriction on the amount of such award under Georgia or
other applicable law. Such an award will be binding and conclusive upon the
parties hereto, subject to 9 U.S.C. §10. Each party will have the right to have
the award made the judgment of a court of competent jurisdiction.

 

     _________      Executive      _________      Company

 

15. Letter of Credit. In order to ensure the payment of the severance benefit
provided for in Section 8(d)(ii) of this Agreement, immediately following the
commencement of any action by a third party with the aim of effecting a Change
in Control of the Company, or the publicly-announced threat by a third party to
commence any such action, the Company shall establish an irrevocable standby
Letter of Credit issued by a national banking association in favor of Executive
in the amount of the severance payment that would have been paid to Executive
under Section 8(d)(ii) if the Date of Termination had occurred on the date of
commencement, or publicly-announced threat of commencement, of such action by
the third party. Such Letter of Credit shall provide that the issuer thereof,
subject only to Executive’s written certification to such issuer that Executive
is entitled to payment of the severance benefit pursuant to Section 8(d)(ii) of
this Agreement and that the Company shall have failed to make payment of such
benefit to Executive, shall have the unconditional obligation to pay the amount
of such Letter of Credit to Executive on the 31st day after the Date of
Termination. In the event that subsequent to such payment to Executive pursuant
to such Letter of Credit (i) the Company and Executive shall mutually agree that
Executive shall not have been entitled to payment of the severance benefit
pursuant to Section 8(d)(ii) of this Agreement or (ii) a court of competent
jurisdiction shall finally adjudge Executive not to have been entitled to
payment of such severance benefit and such judgment shall have been affirmed on
appeal or shall not have been appealed within any time period specified for the
filing of an appeal, Executive shall promptly pay to the Company the total
amount previously paid to Executive by the issuer of such Letter of Credit and
no further payment shall be made to Executive pursuant to such Letter of Credit.

 

16. Assignment and Successors.

 

(a) This Agreement is personal to Executive and without the prior written
consent of the Company will not be assignable by Executive otherwise than by
will or the

 

- 20 -



--------------------------------------------------------------------------------

laws of descent and distribution. This Agreement will inure to the benefit of
and be enforceable by the Executive’s legal representatives.

 

(b) This Agreement will inure to the benefit of and be binding upon the Company
and its successors and assigns.

 

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” means the Company as hereinbefore defined and any successor
to its business and/or assets as aforesaid which assumes and agrees to perform
this Agreement by operation of law, or otherwise.

 

17. Miscellaneous.

 

(a) Waiver. Failure of either party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
this Agreement will not be deemed a waiver or relinquishment of any right
granted in this Agreement or of the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver.

 

(b) Severability. If any provision or covenant, or any part thereof, of this
Agreement should be held by any court to be invalid, illegal or unenforceable,
either in whole or in part, such invalidity, illegality or unenforceability will
not affect the validity, legality or enforceability of the remaining provisions
or covenants, or any part thereof, of this Agreement, all of which will remain
in full force and effect.

 

(c) Other Agents. Nothing in this Agreement is to be interpreted as limiting the
Company from employing other personnel on such terms and conditions as may be
satisfactory to it.

 

(d) Entire Agreement. Except as provided herein, this Agreement contains the
entire agreement between the Company and Executive with respect to the subject
matter hereof and, from and after the Effective Date, this Agreement will
supersede any other agreement between the parties with respect to the subject
matter hereof.

 

(e) Governing Law. Except to the extent preempted by federal law, and without
regard to conflict of laws principles, the laws of the State of Georgia will
govern this Agreement in all respects, whether as to its validity, construction,
capacity, performance or otherwise.

 

- 21 -



--------------------------------------------------------------------------------

(f) Notices. All notices, requests, demands and other communications required or
permitted hereunder will be in writing and will be deemed to have been duly
given if delivered or three days after mailing if mailed, first class, certified
mail, postage prepaid:

 

To Company:   

NDCHealth Corporation

National Data Plaza

Attention: Walter M. Hoff

Atlanta, Georgia 30329-2010

To Executive:   

Lee Adrean

744 Conway Glen Drive

Atlanta, Georgia 30327

 

Any party may change the address to which notices, requests, demands and other
communications will be delivered or mailed by giving notice thereof to the other
party in the same manner provided herein.

 

(g) Amendments and Modifications. This Agreement may be amended or modified only
by a writing signed by both parties hereto, which makes specific reference to
this Agreement.

 

(h) Binding Effect. Except as otherwise provided in this Agreement, every
covenant, term and provision of this Agreement will bind and inure to the
benefit of each party’s respective successors, transferees and permitted
assigns.

 

(i) Construction. In construing and enforcing this Agreement, the following
rules will be followed:

 

(i) Each provision of this Agreement will be construed simply according to its
fair meaning and not strictly for or against any party. No consideration will be
given to the fact or presumption that any party had a greater or lesser hand in
drafting this Agreement.

 

(ii) In construing and enforcing this Agreement, no consideration will be given
to the captions of the articles, sections, subsections, and clauses of this
Agreement, which are inserted for convenience in organizing and locating the
provisions of this Agreement, not as an aid in its construction.

 

(iii) Plural words will be understood to include their singular forms, and vice
versa.

 

(iv) The word “include” and its syntactical forms mean “include, but are not
limited to,” and corresponding syntactical forms. The principal of ejusdem
generis will not be used to limit the scope of the category of things
illustrated by the items mentioned in a clause introduced by the word
“including.”

 

- 22 -



--------------------------------------------------------------------------------

(v) A defined term has its defined meaning through this Agreement, regardless of
where in this Agreement the term is defined.

 

(vi) Except as otherwise provided in this Agreement, a reference to an Article,
Section, or clause means an article, section, or clause of this Agreement and
may be understood to mean, for example, “Section 5.1 of this Agreement” or
“Section 5.1 hereof.” The term “Section” may be used variously to identify
entire Sections (as in “Section 6.8”), subsections (as in “Section 6.8(a)”), and
clauses (as in “Section 6.8(h)(iii)”).

 

(j) Incorporation by Reference. The exhibits to this Agreement are incorporated
in this Agreement by reference.

 

(k) Time. Time is of the essence in this Agreement.

 

(l) Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all of the parties had signed the same document. All
counterparts will be construed together and will constitute one agreement.

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Employment Agreement as of the date first above written.

 

NDCHEALTH CORPORATION

By:

  /s/  Walter M. Hoff    

Walter M. Hoff

Chief Executive Officer

EXECUTIVE:

/s/  Lee Adrean

Lee Adrean

 

- 23 -



--------------------------------------------------------------------------------

EXHIBIT A

Form of Release

 

This Release is granted effective as of the      day of                     ,
            , by Lee Adrean (“Executive”) in favor of NDCHealth Corporation (the
“Company”). This is the Release referred to in that certain Employment Agreement
dated as of May 11, 2004 by and between the Company and Executive (the
“Employment Agreement”). Executive gives this Release in consideration of the
Company’s promises and covenants as recited in the Employment Agreement, with
respect to which this Release is an integral part.

 

1. Release of the Company. Executive, for himself, his successors, assigns,
attorneys, and all those entitled to assert his rights, now and forever hereby
releases and discharges the Company and its respective officers, directors,
stockholders, trustees, employees, agents, parent corporations, subsidiaries,
affiliates, estates, successors, assigns and attorneys (“the Released Parties”),
from any and all claims, actions, causes of action, sums of money due, suits,
debts, liens, covenants, contracts, obligations, costs, expenses, damages,
judgments, agreements, promises, demands, claims for attorney’s fees and costs,
or liabilities whatsoever, in law or in equity, which Executive ever had or now
has against the Released Parties, including any claims arising by reason of or
in any way connected with any employment relationship which existed between the
Company or any of its parents, subsidiaries, affiliates, or predecessors, and
Executive. It is understood and agreed that this Release is intended to cover
all actions, causes of action, claims or demands for any damage, loss or injury,
which may be traced either directly or indirectly to the aforesaid employment
relationship, or the termination of that relationship, that Executive has, had
or purports to have, from the beginning of time to the date of this Release,
whether known or unknown, that now exists, no matter how remotely they may be
related to the aforesaid employment relationship including but not limited to
claims for employment discrimination under federal or state law, except as
provided in Paragraph 2; claims arising under Title VII of the Civil Rights Act,
42 U.S.C. § 2000(e), et seq. or the Americans With Disabilities Act, 42 U.S.C. §
12101 et seq.; claims for statutory or common law wrongful discharge, including
any claims arising under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.;
claims for attorney’s fees, expenses and costs; claims for defamation; claims
for wages or vacation pay; claims for benefits, including any claims arising
under the Employee Retirement Income Security Act, 29 U.S.C. § 1001, et seq.;
and provided, however, that nothing herein will release the Company of its
obligations to Executive under the Employment Agreement or any other contractual
obligations between the Company or its affiliates and Executive, or any
indemnification obligations to Executive under the Company’s bylaws, certificate
of incorporation, Delaware law or otherwise.

 

2. Release of Claims Under Age Discrimination in Employment Act. Without
limiting the generality of the foregoing, Executive agrees that by executing
this Release, he has released and waived any and all claims he has or may have
as of the date of this Release for age discrimination under the Age
Discrimination in Employment Act, 29 U.S.C. § 621, et seq. It is understood that
Executive is advised to consult with an attorney prior to executing this
Release; that he in fact has consulted a knowledgeable,

 



--------------------------------------------------------------------------------

competent attorney regarding this Release; that he may, before executing this
Release, consider this Release for a period of twenty-one (21) calendar days;
and that the consideration he receives for this Release is in addition to
amounts to which he was already entitled. It is further understood that this
Release is not effective until seven (7) calendar days after the execution of
this Release and that Executive may revoke this Release within seven (7)
calendar days from the date of execution hereof.

 

Executive agrees that he has carefully read this Release and is signing it
voluntarily. Executive acknowledges that he has had twenty one (21) days from
receipt of this Release to review it prior to signing or that, if Executive is
signing this Release prior to the expiration of such 21-day period, Executive is
waiving his right to review the Release for such full 21-day period prior to
signing it. Executive has the right to revoke this release within seven (7) days
following the date of its execution by him. However, if Executive revokes this
Release within such seven (7) day period, no severance benefit will be payable
to him under the Employment Agreement and he will return to the Company any such
payment received prior to that date.

 

EXECUTIVE HAS CAREFULLY READ THIS RELEASE AND ACKNOWLEDGES THAT IT CONSTITUTES A
GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS AGAINST THE COMPANY UNDER THE
AGE DISCRIMINATION IN EMPLOYMENT ACT. EXECUTIVE ACKNOWLEDGES THAT HE HAS HAD A
FULL OPPORTUNITY TO CONSULT WITH AN ATTORNEY OR OTHER ADVISOR OF HIS CHOOSING
CONCERNING HIS EXECUTION OF THIS RELEASE AND THAT HE IS SIGNING THIS RELEASE
VOLUNTARILY AND WITH THE FULL INTENT OF RELEASING THE COMPANY FROM ALL SUCH
CLAIMS.

 

- 2 -